979 F.2d 248
298 U.S.App.D.C. 309
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Chester Douglas DOLAN, et al., Appellants,v.William P. BARR, Attorney General, et al.
No. 91-5291.
United States Court of Appeals, District of Columbia Circuit.
Nov. 19, 1992.

Before HARRY T. EDWARDS, D.H. GINSBURG and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir. Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's order filed July 22, 1991 be affirmed.   Because appellants' complaint sought immediate release from custody, it is properly treated as a petition for writ of habeas corpus.   See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973);   Chatman-Bey v. Thornburgh, 864 F.2d 804, 809 (D.C.Cir.1988) (en banc).   As a result, the wardens of appellants' respective correctional institutions were the proper defendants.   See Guerra v. Messe, 786 F.2d 414, 415 (D.C.Cir.1986);   Chatman-Bey, 864 F.2d at 810.   Because none of those institutions is located in the District of Columbia, the district court did not have personal jurisdiction over any of the wardens, and dismissal was proper.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.